DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, FIG. 2A-2G. in the reply filed on June 9, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claims of instant application
Claims of U.S. Patent 
10,522,365
Explanation of differences
1-20
1-20
Claims 1-20 encompassed the claimed subject matter



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8. Claim 8 recites the limitations “wherein an aspect ratio between a height and a width of the trenches is greater than 12” in the claim language.
The claim range cover a range up to infinity however Applicant’s specification does not disclose any infinity aspect ratio. Therefore, Applicant does not show possession of the claimed range. Accordingly, claim 8 was not in possession of Applicant at the time of filing.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].” The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8.  Claim 8 recites the limitations “wherein an aspect ratio between a height and a width of the trenches is greater than 12” in the claim language.
it is unclear to the examiner the upper limit of the range, therefore the metes and bounds of the claimed invention is unclear and indefinite.

Regarding claim 14. Claim 14 recites the limitation "the harden portion" in fourth paragraph of the claim language.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 15-20 are rejected for dependence upon a 112(b) rejected instance claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al (U.S. 2014/0231919).
Regarding claim 1. Peng et al discloses a method of forming a semiconductor device (FIG. 2-8), the method comprising: 
providing a substrate (FIG. 2, item 20) and fins (FIG. 2, item 30B) over the substrate (FIG. 2, item 20), the fins (FIG. 2, item 30B) being interposed by trenches (FIG. 2, item 32A); 
depositing a first dielectric layer (FIG. 4, items 34 and 36) over the fins (FIG. 4, item 30B) and filling the trenches (FIG. 4, item 32A), the first dielectric layer having a first hardness ([0012], i.e. Dielectric region 36 substantially fully fills trenches 32A;  i.e. The filling methods may be selected from spin-on); 
hardening the first dielectric layer, resulting in a hardened portion of the first dielectric layer ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.); 
after the hardening of the first dielectric layer (FIG. 5, item 36), depositing a second dielectric layer (FIG. 6, item 38) over the hardened portion of the first dielectric layer (FIG. 6, item 36), wherein the second dielectric layer has a second hardness higher ([0016], i.e. Dielectric regions 36 and 38, after being annealed) than the first hardness ([0012], i.e. Dielectric region 36 substantially fully fills trenches 32A;  i.e. The filling methods may be selected from spin-on); and 
performing a chemical mechanical planarization (CMP) process to both the first dielectric layer and the second dielectric layer [0017] A planarization such as Chemical Mechanical Polish (CMP) is then performed, as shown in FIG. 7, and hence STI regions 40 are formed. STI regions 40 comprise the remaining portions of liner oxide 34, dielectric layer 36, and dielectric region 38) to completely remove the second dielectric layer and partially remove the hardened portion of the first dielectric layer (FIG. 7, item 36 in item 31B, item 38 is completely removed from item 31B).

Regarding claim 7. Peng et al discloses all the limitations of the method of claim 1 above. 
Peng et al further discloses wherein the hardened portion of the first dielectric layer (FIG. 6, item 36) extends below a top surface of the semiconductor fins (FIG. 6, item 30B).  

Regarding claim 9. Peng et al discloses all the limitations of the method of claim 1 above. 
Peng et al further discloses wherein the first (FIG. 6, item 36) and second dielectric layers (FIG. 6, item 38) include silicon and oxygen ([0016], i.e. Dielectric region 38 may include silicon dioxide; Dielectric regions 36 and 38, after being annealed, may be formed of a same material).  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. 2014/0231919) as applied to claims 1 above, and further in view of Das et al (“Optimizing the interface of spin-on oxide and the active area of transistor in sub70nm dram structures for better electrical performance”, 2007).

Regarding claim 2. Peng et al discloses all the limitations of the method of claim 1 above. 
Peng et al discloses hardening the first dielectric ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.)
Peng et al fails to explicitly disclose comprises treating the first dielectric layer with an oxidizer. 
However, Das et al teaches disclose wherein the hardening of the first dielectric layer comprises treating the first dielectric layer with an oxidizer (Page 44, second paragraph experimentation, second paragraph, i.e. the densification of SOG material inside the trenches was monitored by dipping the wafers in a bath of  diluted-Hydro-fluoric  chemistry  (DHF)  for  different  exposure times and by evaluating the recess level in scanning electron microscope (SEM) pictures). 
 Since Both Peng et al and Das et al teach trenches with oxide with a flowable dielectric, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Peng et al with the second treating process with dilute hydrofluoric acid (DHF)  as disclosed by Das et al.  The use of the densification of SOG material inside the trenches was monitored by dipping  the  wafers  in  a  bath  of  diluted-Hydro-fluoric  chemistry  (DHF)   in Das et al provides for monitoring and evaluating the densification of SOG material in the trenches (Das et al, Page 44, experimentation, second paragraph).
        
Regarding claim 5. Peng et al in view of Das et al discloses all the limitations of the method of claim 2 above. 
Das et al further discloses wherein the oxidizer is aqueous (Page 44, experimentation, second paragraph, i.e. the densification of SOG material inside the trenches was monitored by dipping the wafers in a bath  of  diluted-Hydro-fluoric  chemistry  (DHF)  for  different  exposure times and by evaluating the recess level in scanning electron microscope (SEM) pictures).

Regarding claim 10. Peng et al discloses a method of forming a semiconductor device, the method comprising: 
providing a substrate (FIG. 2, item 20) and semiconductor fins (FIG. 2, item 30B; [0010], i.e. semiconductor strips 30B) over the substrate (FIG. 2, item 20), the semiconductor fins (FIG. 2, item 30B) being interposed by trenches (FIG. 2, item 32A); 
depositing a first dielectric layer (FIG. 4, item 36) over the semiconductor fins (FIG. 4, item 30B) and filling the trenches (FIG. 4, item 32A), the first dielectric layer containing silicon and oxygen and having a first content of silicon-oxygen bonds ([0016], i.e. Dielectric region 38 may include silicon dioxide; Dielectric regions 36 and 38, after being annealed, may be formed of a same material); 
treating the first dielectric layer ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.)
the treated portion of the first dielectric layer having a second content of silicon-oxygen bonds ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.) the first content of silicon-oxygen bonds (FIG. 4, item 36); 
depositing a second dielectric layer (FIG. 6, item 38) over the treated portion of the first dielectric layer (FIG. 6, item 36); and performing a chemical mechanical planarization (CMP) process ([0017] A planarization such as Chemical Mechanical Polish (CMP) is then performed, as shown in FIG. 7, and hence STI regions 40 are formed. STI regions 40 comprise the remaining portions of liner oxide 34, dielectric layer 36, and dielectric region 38) to completely remove the second dielectric layer and partially remove the treated portion of the first dielectric layer (FIG. 7, item 36 in item 31B, item 38 is completely removed from item 31B)..  
Peng et al fails to explicitly disclose treating the first dielectric layer with an aqueous oxidizer, resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer. 
Das et al teaches treating the first dielectric layer with an aqueous oxidizer (Page 44, experimentation, second paragraph, i.e. the densification of SOG material inside the trenches was monitored by dipping  the  wafers  in  a  bath  of  diluted-Hydro-fluoric  chemistry  (DHF)  for  different  exposure times and by evaluating the recess level in scanning electron microscope (SEM) pictures), resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer (Das et al, Page 43, first paragraph The role of liners is also to protect and  reduce  Si  consumption  during  annealings  in  an  oxidizing  atmosphere; page 50, lines 1-3, a combined effect of trapped gases and stress that SOG material deep inside the trench is less dense than at the top of the trenches).
 Since Both Peng et al and Das et al teach spin on dielectrics in trenches, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Peng et al with the treating the first dielectric layer with an aqueous oxidizer, resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer as disclosed by Das et al.  The use of the densification of SOG material inside the trenches was monitored by dipping the wafers  in  a  bath  of  diluted-Hydro-fluoric  chemistry  (DHF) and a combined effect of trapped gases and stress that SOG material deep inside the trench is less dense than at the top of the trenches in Das et al provides for Optimization of the cleaning post-patterning reduced the risk of delamination (Das et al, Page 47, first paragraph).
  
Regarding claim 12. Peng et al in view of Das et al discloses all the limitations of the method of claim 10 above. 
Das et al further discloses wherein the aqueous oxidizer is dilute hydrofluoric acid (DHF) (Page 44, experimentation, second paragraph, i.e. the densification of SOG material inside the trenches was monitored by dipping the  wafers  in  a  bath  of  diluted-Hydro-fluoric  chemistry  (DHF)  for  different  exposure times and by evaluating the recess level in scanning electron microscope (SEM) pictures).  

Claims 2- 6, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. 2014/0231919) as applied to claim 1 above, and further in view of Tong et al (“Low-temperature bonding of silicon-oxide-covered wafers using diluted HF etching”, 2004).

Regarding claim 2. Peng et al discloses all the limitations of the method of claim 1 above. 
Peng et al discloses hardening of the first dielectric layer ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.).
Peng et al fails to explicitly disclose comprises treating the first dielectric layer with an oxidizer.
However, Tong et al teaches wherein the hardening of the first dielectric layer (Tong et al, Page 2764, Second Column, last paragraph, i.e. The number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively which is the by-product of the polymerization reaction at the bonding interface) comprises treating the first dielectric layer with an oxidizer (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature). 
 Since Both Peng et al and Tong et al teach silicon oxide covered wafers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Peng et al with the wherein the hardening of the first dielectric layer comprises treating the first dielectric layer with an oxidizer as disclosed by Tong et al.  The use of the after rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution in Tong et al provides for Achieving a strong bond at low temperatures is critical for bonding of thermally mismatched or thermally sensitive wafers including processed device wafers (Tong et al, Page 2762, first column, second paragraph).
   
Regarding claim 3. Peng et al in view of Tong et al discloses all the limitations of the method of claim 2 above. 
Tong et al further discloses wherein the treating of the first dielectric layer is performed at a temperature ranging from 15 0C to 90 0C (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature.).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 4. Peng et al in view of Tong et al discloses all the limitations of the method of claim 2 above. 
Tong et al further discloses, wherein the treating of the first dielectric layer is performed at room temperature (Tong, Page 2762, Second Column, second paragraph, i.e. without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature).  

Regarding claim 5. Peng et al in view of Tong et al discloses all the limitations of the method of claim 2 above. 
Tong et al further discloses wherein the oxidizer is aqueous (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature).

Regarding claim 6. Peng et al discloses all the limitations of the method of claim 2 above. 
Tong et al further discloses wherein the hardening of the first dielectric layer further comprises, after the treating of the first dielectric layer, treating the first dielectric layer with deionized water (DIW) (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature).

Regarding claim 10. Peng et al discloses a method of forming a semiconductor device, the method comprising: 
providing a substrate (FIG. 2, item 20) and semiconductor fins (FIG. 2, item 30B; [0010], i.e. semiconductor strips 30B) over the substrate (FIG. 2, item 20), the semiconductor fins (FIG. 2, item 30B) being interposed by trenches (FIG. 2, item 32A); 
depositing a first dielectric layer (FIG. 4, item 36) over the semiconductor fins (FIG. 4, item 30B) and filling the trenches (FIG. 4, item 32A), the first dielectric layer containing silicon and oxygen and having a first content of silicon-oxygen bonds ([0016], i.e. Dielectric region 38 may include silicon dioxide; Dielectric regions 36 and 38, after being annealed, may be formed of a same material); 
treating the first dielectric layer ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.)
the treated portion of the first dielectric layer having a second content of silicon-oxygen bonds ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.) the first content of silicon-oxygen bonds (FIG. 4, item 36); 
depositing a second dielectric layer (FIG. 6, item 38) over the treated portion of the first dielectric layer (FIG. 6, item 36); and performing a chemical mechanical planarization (CMP) process ([0017] A planarization such as Chemical Mechanical Polish (CMP) is then performed, as shown in FIG. 7, and hence STI regions 40 are formed. STI regions 40 comprise the remaining portions of liner oxide 34, dielectric layer 36, and dielectric region 38) to completely remove the second dielectric layer and partially remove the treated portion of the first dielectric layer (FIG. 7, item 36 in item 31B, item 38 is completely removed from item 31B)..  
Peng et al fails to explicitly disclose treating the first dielectric layer with an aqueous oxidizer, resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer. 
However, Tong et al teaches treating the first dielectric layer with an aqueous oxidizer (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature), resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer (Tong et al, Page 2764, Second Column, last paragraph, i.e. The number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively which is the by-product of the polymerization reaction at the bonding interface).
Since Both Peng et al and Tong et al teach silicon oxide covered wafers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Peng et al with treating the first dielectric layer with an aqueous oxidizer, resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer as disclosed by Tong et al.  The use of the after rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution and the number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively in Tong et al provides for Achieving a strong bond at low temperatures is critical for bonding of thermally mismatched or thermally sensitive wafers including processed device wafers (Tong et al, Page 2762, first column, second paragraph).

Regarding claim 11. Peng et al in view of Tong et al discloses all the limitations of the method of claim 10 above.
Tong et al further discloses wherein the aqueous oxidizer is deionized water (DIW) (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature).

Regarding claim 12. Peng et al in view of Tong et al discloses all the limitations of the method of claim 10 above. 
Tong et al further discloses wherein the aqueous oxidizer is dilute hydrofluoric acid (DHF) (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature).

Regarding claim 13. Peng et al in view of Tong et al discloses all the limitations of the method of claim 12 above. 
Tong et al further discloses wherein a concentration of hydrofluoric acid in the aqueous oxidizer ranges from 0.005% to 0.1% (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature)

Regarding claim 14. Peng et al disclose a method of forming a semiconductor device (FIG. 2-8), the method comprising: 
providing a substrate (FIG. 2, item 20) that includes fins (FIG. 2, item 30B) extending from a top surface of the substrate (FIG. 2, item 30) and spaced apart from one another by trenches (FIG. 2, item 32A), each of the fin being capped by a hard mask layer (FIG. 2, item 22); 
depositing a liner (FIG. 3, item 34) over the substrate (FIG. 3, item 20) and the fins (FIG. 3, item 30B); 
depositing a first dielectric layer (FIG. 4, item 36) over the liner (FIG. 4, item 34) and filling the trenches (FIG. 4, item 32A), the first dielectric layer (FIG. 4, item 36) containing silicon and oxygen ([0016], i.e. Dielectric region 38 may include silicon dioxide; Dielectric regions 36 and 38, after being annealed, may be formed of a same material); 
hardening (FIG. 5, item 37) the first dielectric layer (FIG. 5, item 36) resulting in a hardened portion of the first dielectric layer (FIG. 6, item 36); 
depositing a second dielectric layer (FIG. 6, item 38) over the hardened portion (FIG. 6, item 36); and 
performing a chemical mechanical planarization (CMP) process ([0017] A planarization such as Chemical Mechanical Polish (CMP) is then performed, as shown in FIG. 7, and hence STI regions 40 are formed. STI regions 40 comprise the remaining portions of liner oxide 34, dielectric layer 36, and dielectric region 38) to completely remove the second dielectric layer and partially remove the hardened portion of the first dielectric layer. (FIG. 7, item 36 in item 31B, item 38 is completely removed from item 31B).
Peng et al fails to explicitly disclose hardening the first dielectric layer with aqueous oxidizer resulting in a hardened portion of the first dielectric layer; 
However, Tong et al teaches hardening the first dielectric layer with aqueous oxidizer (Tong, Page 2762, Second Column, second paragraph, i.e. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min) resulting in a hardened portion of the first dielectric layer (Tong et al, Page 2764, Second Column, last paragraph, i.e. The number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively which is the by-product of the polymerization reaction at the bonding interface);
Since Both Peng et al and Tong et al teach silicon oxide covered wafers, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method of forming a semiconductor device as disclosed in Peng et al with treating the first dielectric layer with an aqueous oxidizer, resulting in a treated portion of the first dielectric layer above an untreated portion of the first dielectric layer as disclosed by Tong et al.  The use of the HF aqueous solution and the number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively after rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) in Tong et al provides for Achieving a strong bond at low temperatures is critical for bonding of thermally mismatched or thermally sensitive wafers including processed device wafers (Tong et al, Page 2762, first column, second paragraph).

Regarding claim 15. Peng et al in view of Tong et al discloses all the limitations of the method of claim 14, 
Tong et al further discloses wherein the aqueous oxidizer is one of: deionized water (DIW) and dilute hydrofluoric acid (DHF) (Tong, Page 2762, Second Column, second paragraph, i.e. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min). 

Regarding claim 16. Peng et al in view of Tong et al discloses all the limitations of the method of claim 14, 
Peng et al further discloses wherein the first dielectric layer (FIG. 4, item 36) has a first hardness before the hardening (FIG. 5, item 37) of the first dielectric layer (FIG. 4, item 36), the hardened portion (FIG. 6, item 36) has a second hardness (FIG. 6, item 36) greater than the first hardness (FIG. 4, item 36), and the second dielectric layer (FIG. 6, item 38) has a third hardness ([0016], i.e. In the deposition of dielectric region 38, the respective process gases may include tetraethylorthosilicate (TEOS)) greater than the second hardness (The prior art discloses the same materials, same flowable properties and same annealing range of the first dielectric layer as what disclosed by Applicant. The prior art discloses the same materials of the second dielectric layer as what disclosed by Applicant. Specifically, Applicant discloses in [0030] of specification materials suitable for the second dielectric layer 118 include tetraethylorthosilicate oxide. Applicant discloses: [0012] FIG. 4 illustrates the formation of dielectric region 36. Dielectric region 36 substantially fully fills trenches 32A (FIG. 3). On the other hand, the bottom portions of trenches 32B are filled with dielectric region 36, and the top portions of trenches 32B remain unfilled. The filling methods may be selected from spin-on, Flowable Chemical Vapor Deposition (FCVD), and the like. Dielectric region 36 may include highly-flowable materials, [0013] In some embodiments, dielectric region 36 comprises spin-on glass, which may include Si--O--N--H. In alternative embodiments, dielectric region 36 comprises flowable oxide, which may include Si--O--N--H, Si--C--O--N--H, or the like. Highly-flowable materials tend to (although not necessarily) have a high shrinkage rate. Hence, dielectric region 36 may have a high shrinkage rate when cured, annealed, and/or solidified. [0014] Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal. In alternative embodiments, dielectric material 36 is solidified by a curing process separate from the anneal. In some embodiments, the anneal is performed at a temperature between about 500.degree. C. and about 1,200.degree. C) Applicant discloses: paragraph [0023] In the present embodiment, in order to properly fill the topography over the substrate 102 and particularly due to the high aspect ratio of the trenches 110, a low density dielectric material containing silicon and oxygen is used as the dielectric layer 114. Furthermore, the operation 14 uses a flowable CVD (FCVD) method to deposit the dielectric layer 114. For example, the operation 14 may introduce a silicon-containing compound and an oxygen-containing compound as deposition precursors. The silicon- containing compound and the oxygen-containing compound react to form a flowable dielectric material (such as a liquid compound), thereby filling the trenches 110. In alternative embodiments, the dielectric layer 114 may be deposited using other CVD methods or other deposition techniques such as spin coating. A subsequent annealing process is performed to convert the flowable dielectric material to a solid material. For example, the annealing process may be performed at a temperature of about 300 degrees Celsius (°C) to 1200 °C.
The prior art discloses the same materials, same flowable properties and same annealing range of as Applicant.
As such, applicant’s claimed third hardness is greater than the second hardness is inherent in the materials and the process used as in the Peng et al.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 17. Peng et al in view of Tong et al discloses all the limitations of the method of claim 14 above.
Tong et al further discloses wherein the hardening the first dielectric layer with an aqueous oxidizer (Tong et al, Page 2764, Second Column, last paragraph, i.e. The number of Si–O–Si covalent bonds at the bonding interface appears to be significantly increased by the formation of fluorinated silicon oxide (SiOF) that absorbs water effectively which is the by-product of the polymerization reaction at the bonding interface) comprises a first treating process with deionized water (DIW) a first treating process with deionized water (DIW) a second treating process with dilute hydrofluoric acid (DHF) (Tong, Page 2762, Second Column, second paragraph, i.e. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min).

Regarding claim 18. Peng et al in view of Tong et al discloses all the limitations of the method of claim 17 above.
Tong et al further disclose wherein a concentration of hydrofluoric acid in the DHF ranges from 0.005% to 0.1%. (Tong, Page 2762, Second Column, second paragraph, i.e. All wafers were cleaned in standard RCA1 solution for 15 min at 70–80°C. After rinsing in de-ionized (DI) water, they were dipped in a diluted (0.02%–0.5%) HF aqueous solution (DHF) for 1–2 min. Without DI water rinsing after DHF dip, the wafers were spin dried and bonded spontaneously in air at room temperature). 

Regarding claim 19. Peng et al in view of Tong et al discloses all the limitations of the method of claim 14, 
Peng et al further discloses further comprising annealing the first dielectric layer at a temperature between about 300 0C and about 1200 0C ([0014], i.e. Referring to FIG. 5, an anneal step (represented by arrows 37) is performed on wafer 100. Dielectric material 36 is solidified as a result of the anneal.. the anneal is performed at a temperature between about 5000C and about 1,2000C)  

Regarding claim 20. Peng et al discloses all the limitations of the method of claim 14, 
Peng et al further discloses wherein the liner (FIG. 4, item 34) is in direct contact (FIG. 4, item 34 is in direct contact with items 22, 30B and 20) with sidewalls of the fins (FIG. 30B), the substrate (FIG. 4, item 20), and the hard mask layer (FIG. 4, item 22), wherein the first dielectric layer (FIG. 4, item 36) is spaced apart (FIG. 4, item 36 is spaced apart from item 30B and item 20 by item 34)  from the fins (FIG. 4, item 30B) and the substrate (FIG. 4, item 20) by the liner (FIG. 4, item 34).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (U.S. 2014/0231919).
Regarding claim 8. Peng et al discloses all the limitations of the method of claim 1 above. 
Peng et al fails to explicitly disclose wherein an aspect ratio between a height and a width of the trenches is greater than 12.
However, Peng discloses in paragraph [0002] that the aspect ratio of the gaps between the fins becomes increasingly greater. 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have made the trenches as disclosed in Peng et al to be wherein an aspect ratio between a height and a width of the trenches is greater than 12 as it would merely be design choice.
As It has been judicially determined that the selection of a result effective variable was within the ordinary skill level, the width and height ration does not patentably distinguish over the reference.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (U.S. 2017/0243749) discloses a method for forming an oxide layer using densification and etching with dilute hydrofluoric acid and hydrogen peroxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822